Citation Nr: 0308684	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  97-20 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for mid-lumbar 
scoliosis prior to November 3, 1997. 

2.  Entitlement to a rating in excess of 10 for mid-lumbar 
scoliosis from November 3, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

George E. Guido Jr. 



INTRODUCTION

The veteran served on active duty from November 1987 to 
September 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision, in which the RO 
assigned a noncompensable rating for mid-lumbar scoliosis, 
following the initial grant of service connection.  After 
perfecting an appeal of the initial rating, the RO increased 
the rating to 10 percent effective from November 3, 1997, a 
practice known as staged ratings, that is, separate ratings 
for separate periods of time based on facts found during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The issues on the title page reflect the separate 
ratings for the separate periods of time. 


FINDINGS OF FACT

1.  Prior to November 3, 1997, the disability of the lumbar 
spine was manifested by paraspinal muscle spasm and pain at 
the extremes of all motions and tenderness in the right 
sacroiliac joint. 

2.  Prior to and after November 3, 1997, the disability of 
the lumbar spine is manifested by characteristic pain on 
motion without evidence of muscle spasm on extreme forward 
bending or loss of lateral spine motion unilaterally in the 
standing position or no more than slight limitation of 
motion. 

3.  The case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization due to service-connected disability as to 
render impractical the application of the regular schedular 
standards.




CONCLUSIONS OF LAW

1.  The criteria for 10 percent rating for mid-lumbar 
scoliosis prior to November 3, 1997, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.21, 4.71a, Diagnostic Codes 5292, 5295 (2002).

2.  The criteria for an initial rating in excess of 10 
percent for mid- lumbar scoliosis prior to and after November 
3, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2002).

3.  Referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extrachedular rating is not warranted. 38 
C.F.R. § 3.321(b)(1) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  In the July 
1997 statement of the case, the RO notified the veteran that 
she did not meet the criteria for a 10 percent rating on the 
basis of either characteristic pain on motion or limited 
motion.  In the August 2001 supplemental statement of the 
case, the RO notified the veteran that she did not meet the 
criteria for a 20 percent rating because neither muscle spasm 
on extreme forwarding bending nor unilateral loss of lateral 
spine motion in the standing position was demonstrated.  In 
the November 2002 supplemental statement of the case, RO 
notified the veteran of the VCAA.  She was informed that VA 
would obtain records from VA, other Federal agencies and 
private medical care providers she so identified.  

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained VA 
records and provided a VA medical examination.  And after 
notification of the VCAA, the veteran has not identified any 
additional evidence to substantiate her claim.  

For these reasons, the Board concludes that VA has complied 
with the duty-to-notify and the duty-to-assist provisions of 
the VCAA.

Original Claim of Service Connection and Initial Rating for 
Low Back Pain 

The service medical records disclose a longstanding history 
of low back pain with right sacroiliac joint involvement.  
The initial pain began while the veteran was in basic 
training.  Subsequently, she was treated with physical 
therapy, exercises, medication and other modalities.  
Eventually, she reached the point where she was unable to 
perform her duties and a Medical Evaluation Board was 
recommended. 

On the Medical Evaluation Board's examination in June 1994, 
there was no gross deformity.  There was mild paraspinal 
muscle spasm in the lumbar region on the right side.  Forward 
flexion was 0 to 100 degrees with the fingertips reaching 
about to mid-calf.  Extension was 0 to 30 degrees.  Side 
bending, right and left, was 30 degrees.  Rotation, right and 
left, was 45 degrees.  There was pain at the extremes of all 
motions.  There was no midline tenderness of the lumbar 
spine, but there was some tenderness in the right sacroiliac 
joint.  Motor strength of the lower extremities was 5/5.  
Sensory examination of the lower extremities was normal.  She 
was able to heel and toe walk normally.  Reflexes in the 
lower extremities were 2+ and equal.  X-rays of the lumbar 
spine and sacroiliac joint revealed no abnormality.  A bone 
scan of the sacroiliac joint did not show any uptake.  The 
diagnosis was chronic low back pain with right sacroiliac 
involvement.  The veteran was subsequently discharged from 
the service because of disability. 

After service in 1994, the veteran filed her original 
application for VA disability compensation for low back pain. 

In an August 1995 rating decision, on the basis of the 
service medical records only, the RO granted service 
connection for mid-lumbar scoliosis and assigned a 0 percent 
rating under Diagnostic Code 5295.  The veteran then appealed 
the noncompensable rating.  Within the appeal period, in an 
August 2001 rating decision, the RO increased the rating to 
10 percent, effective from November 3, 1997, the date of VA 
examination.  

Post-service evidence 

In addition to the service medical records, VA records 
disclose that a May 1995 X-ray of the lumbar spine was normal 
and July 1996 CT scan of the lumbar spine was normal. 

On initial VA examination in November 1997, the veteran 
reported working full time.  She complained of back pain 
without radiation to the lower extremities, aggravated by 
prolonged standing and sitting.  She was on medication that 
provided little relief of the pain.  Objectively, extension 
was 40 degrees with mild discomfort.  Lateral flexion and 
rotation, right and left, was 35 degrees.  On forward 
flexion, she was able to bring her fingertips to less than 
six inches from the floor.  The straight leg-raising test was 
done without pain.  She was able to squat down and up three 
times without pain.  Gait was normal.  X-rays of the lumbar 
spine were normal.  The examiner commented that on the basis 
of a recent, normal MRI, the veteran did not have 
degenerative joint disease and there was no evidence of a 
sacroiliac joint problem. 

On VA neurological examination in November 1997, primarily 
for evaluation of service-connected migraine headaches, the 
veteran also complained of some back pain without radiation 
to the lower extremities.  Station and gait were normal, as 
were strength, tone and coordination.  The impression was 
history of low back pain. 

On VA examination in June 2001, the veteran complained of 
back problems, especially, with bending and lifting 
activities and prolonged sitting.  She indicated that pain 
relief medication did not help much.  Objectively, gait was 
normal.  She was able to move about without difficulty.  She 
stood erect with a slight, asymmetrical thoracolumbar curve.  
No spasm or tenderness was noted.  Range of motion was 60 
degrees of flexion; 25 degrees of extension; and, lateral 
bending, right and left, 25 degrees.  There was mild pain on 
range of motion testing.  

On neurological evaluation of the lower extremities, muscle 
strength was 5/5. She was able to heel-and-toe walk and 
squat.  Reflexes and sensation were intact.  The straight 
leg-raising test caused slight low back pain.  After X-rays, 
the impression was lumbar scoliosis.  As for functional loss 
due to pain, the examiner commented that pain would further 
limit functional ability with increased use and during flares 
up, but it was not feasible to express any such loss in terms 
of additional limitation of motion. 

VA outpatient records, covering the period from January to 
October 2002, show that the veteran was seen several times 
for complaints of back pain.  Except for pain and a single 
finding of tenderness over the paravertebral muscles, no 
functional impairment was noted.  

General Policy in Rating 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4. 

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Various reports are to be reconciled into a consistent 
picture so that the current rating reflects the elements of 
disability present.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. 
38 C.F.R. § 4.7.  While it is not expected that all cases 
will show all the specified findings of the rating criteria, 
findings sufficient to identify the level of disability are 
expected in all instances.  38 C.F.R. § 4.21.

Functional loss due to pain is to be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the lumbar spine in the context of a major joint, 
additional factors for consideration include weakened 
movement, excess fatigability, and incoordination.  38 C.F.R. 
§ 4.45.

Applicable Diagnostic Codes 

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, a 0 
percent rating is warranted for slight subjective symptoms 
only.  A 10 percent rating is warranted for characteristic 
pain on motion.  The criteria for the next higher rating, 20 
percent, are muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in the standing 
position. 

DC 5292 (pertaining to limitation of motion of the lumbar 
spine) is also applicable in this case and it provides a 10 
percent rating for slight limitation of motion of the lumbar 
spine and a 20 percent rating for moderate limitation of 
motion of the lumbar spine.  As intervertebral disc syndrome 
is not shown, Diagnostic Code 5293 does not apply. 



Analysis 

A compensable rating prior to November 3, 1997

Mild paraspinal muscle spasm in the lumbar region, pain at 
the extremes of all motions and tenderness in the right 
sacroiliac joint were demonstrated on the Medical Evaluation 
Board's examination.  These findings represent more than 
subjective symptoms only and are sufficiently consistent with 
the criteria of characteristic pain on motion to warrant a 10 
percent rating under DC 5295. 

A rating in excess of 10 percent prior to and after November 
3, 1997

With the grant of a 10 percent rating prior to November 3, 
1997, the remaining issue is whether the veteran is entitled 
to a rating in excess of 10 percent for separate periods of 
time based on facts found during the appeal period.

As for a rating higher than 10 percent under DC 5295, the 
Medical Evaluation Board's examination showed flexion to 100 
degrees that did not induce muscle spasm and side or lateral 
bending, right and left, to 30 degrees.  On VA examination in 
1997, lateral flexion was to 35 degrees.  On forward flexion, 
the veteran was able to bring her fingertips to less than six 
inches from the floor without evidence of muscle spasm.  On 
VA examination in 2001, she was able to move about without 
difficulty.  She stood erect with a slight, asymmetrical 
thoracolumbar curve.  No spasm was noted.  These findings do 
not more nearly approximate or equate to the 20 percent 
criteria under DC 5295 of muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in the 
standing position at anytime during the appeal period.  

As for limitation of motion under DC 5292, during service, 
the veteran had range of motion in all planes: flexion, 
extension, lateral bending or flexion and rotation.  Motor 
strength of the lower extremities was normal and she was able 
to heel and toe walk normally.  On VA examination in 1997, 
again there was range of motion in all planes: flexion, 
extension, lateral flexion or bending and rotation.  She was 
able to squat down and up three times without pain and gait 
was normal.  On VA examination in 2001, gait again was 
normal.  She was able to move about without difficulty.  She 
stood erect with a slight, asymmetrical thoracolumbar curve.  
No spasm or tenderness was noted.  Range of motion was 60 
degrees of flexion; 25 degrees of extension; and, lateral 
bending, right and left, 25 degrees.  And except for pain and 
a single finding of tenderness over the paravertebral 
muscles, no functional impairment was noted in the 2002 VA 
outpatient records.  Reconciling the various reports into a 
consistent picture, while most recently there was some loss 
of flexion, the findings do not more nearly approximate or 
equate to moderate limitation of motion of the lumbar spine 
at anytime during the appeal period. 

As for functional loss due to pain, only the one examiner in 
2001 addressed pain as a limiting factor.  He expressed the 
opinion that, while pain would further limit functional 
ability with increased use and during flares up, it was not 
feasible to express any such loss in terms of additional 
limitation of motion.  While the veteran describes reduced 
activities, such as bending and lifting, and pain with 
prolonged sitting and standing, there is no independent 
medical evidence that describes the pain in terms of 
additional functional loss.  38 C.F.R. § 4.40; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additional factors such as 
weakened movement, excess fatigability, or incoordination, 
are not objectively demonstrated.  38 C.F.R. § 4.45.  

During the entire appeal period, the preponderance of the 
evidence is against the claim for an initial rating higher 
than 10 percent and the benefit-of-the-doubt provisions of 38 
U.S.C.A § 5107(b) do not apply.

Extraschedular Rating 

In the 1997 statement of the case and the August 2001 
supplemental statement of the case, the RO provided the 
veteran the criteria for an extraschedular rating.  

Pursuant to Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board may not assign an extraschedular rating in the first 
instance.  The Board however may determine whether referral to 
the appropriate officials for consideration of an 
extraschedular is warranted.  VAOPGCPREC 6-96. 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases, the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service, upon submission from the RO, are authorized 
to approve an extraschedular rating.  The governing norm is 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

Although the veteran's employer reported in May 2001 that she 
took 59.25 hours of sick leave for the year, no reason for 
the sick leave was given.  Private medical records, covering 
the period from March to August 2001, show treatment for 
service-connected migraine headaches, but not for the 
service-connected back disability.  Also, VA outpatient 
records show that, when the veteran was seen in March 2002, 
it was noted that she was working and had a second job one 
night a week.  None of the records document hospitalization 
for the service-connected back disability. 

Without evidence of such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, the case does not present 
such an exceptional or unusual disability picture to warrant 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular rating. 

                                                                                            
(Continued on next page) 


ORDER

A 10 percent rating for mid-lumbar scoliosis, prior to 
November 3, 1997, is granted subject to the law and 
regulations, governing the award of monetary benefits. 

An initial rating in excess of 10 percent for mid-lumbar 
scoliosis prior to and after November 3, 1997, is denied. 


________________________________
	MARY GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

